Title: To John Adams from Jean Luzac, 22 January 1781
From: Luzac, Jean
To: Adams, John



Leyden 22. Janry. 1781
Honourable Sir

I could not return You the Papers, which Mr. Thaxter was so obliging as to deliver us early this morning, without giving You my best and sincerest thanks for the attention, You had in communicating to us so fresh and so important an intelligence. Our love for truth and liberty induced us, from the very beginning of the American Contest, the first (I dare say) amongst the European News-Writers, to relate with candour and fidelity every circumstance of the glorious struggle of the United States for their Rights and Independence: And as such I claim the continuation of your favours, not less than as being with great respect and a well-meant attachment, Honourable Sir, Your Excellency’s Most obedient and very humble Servant

J. Luzac

